EXHIBIT 10.2

Offer letter for Thomas M. Rohrs

Tom, the Board of Directors of Electroglas is pleased to make for the following
offer for the Chairman, CEO position.

Base Salary:  $310,000 per year

At Risk Bonus:  $200K with upside to $230K if all milestones are met, the exact
amount of such bonus to be determined by the Board based upon Mr. Rohrs
achieving certain performance criteria and Electroglas achieving specific
financial goals, including the satisfaction of certain Electroglas operating
profit goals, and other corporate goals, in each case as determined by the
Board.

Change of control/severance agreement of 24 months (salary plus bonus),
triggered upon both a successful completion of a board and shareholder approved
acquisition and a subsequent not for cause termination of your services as CEO,
within 12 months after the change of control.  The terms of the severance
agreement will comply with Internal Revenue Code Section 409A.

200,000 options, grant is effective 2 days after public announcement of the
change in CEO, the exercise price will be determined in accordance with the plan
on the effective grant date and vested on the normal Electroglas vesting
schedule, and fully accelerated upon a change of control.

250,000 options, grant is effective 2 days after public announcement of the
change in CEO, the exercise price will be determined in accordance with the plan
on the effective grant date.  125,000 cliff vested after 2 consecutive quarter
of positive operating income measured on a GAAP basis, and 125,000 cliff vested
after the majority of the Board agrees that your performance as CEO of
Electroglas has improved shareholder value.  This review of performance will be
6 months after your acceptance of this offer.  These options would be also fully
accelerate vesting upon a change of control.

John Osborne

Thomas M. Rohrs

Lead Director

 

 

 

 

 

/s/ John Osborne

/s/ Thomas M. Rohrs

 